DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The Office notes that the copies of foreign references (Cite Nos. 001, 002, 007, 008, and 009) and the copies of NPL (Cite Nos. 001, 003, 004, and 005) are found in the file wrapper of parent Application No. 12/467,944. The Office further notes that the copies of foreign references (Cite Nos. 003, 004, 005, and 006) and the copy of NPL (Cite No. 002) are found in the file wrapper of parent Application No. 14/250,179.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
 “304” corresponding to feedback files or file packages as described in paras [0088]-[0092] and [0094] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,363,454. 
Claim 1 recites a method for providing audible output to a user during an athletic activity using a portable fitness monitoring device, comprising the steps of (see lines 1-3 of claim 1 of the patent): the portable fitness monitoring device receiving user input comprising selecting a tone indicating a desired style of audio feedback (see lines 4-6 of claim 1 of the patent); the portable fitness monitoring device generating a data array based on the user input (see lines 7-8 of claim 1 of the patent); and the portable fitness monitoring device selecting an audio feedback file package based on the user input, and processing the selected audio feedback file package to provide audible output to the user during the athletic activity, wherein the processing comprises generating an audio feedback phrase based on an association between the data array and an index source (see lines 9-15 of claim 1 of the patent).
Claim 2 (see claim 2 of the patent);
Claim 3 (see claim 3 of the patent);
Claim 4 (see lines 16-21 of claim 1 of the patent);
Claim 5 recites a method for providing audible output to a user during an athletic activity using a portable fitness monitoring device, comprising the steps of (see lines 1-3 of claim 4 of the patent): the portable fitness monitoring device receiving user input indicating a desired type of audio feedback (see lines 4-5 of claim 4 of the patent); the portable fitness monitoring device selecting an audio feedback file package based on the user input, and processing the selected audio feedback file package to provide audible output to the user during the athletic activity, wherein the processing comprises generating an audio feedback phrase (see lines 6-11 of claim 4 of the patent).
Claim 6 (see claim 5 of the patent);
Claim 7 (see claim 6 of the patent);
Claim 8 (see claim 7 of the patent);
Claim 9 (see claim 8 of the patent);
Claim 10 (see claim 9 of the patent);
Claim 11 (see claim 10 of the patent);
Claim 12 (see claim 11 of the patent);
Claim 13 (see lines 12-17 of claim 4 of the patent);
Claim 14 (see claim 12 of the patent);
Claim 15 (see claim 13 of the patent);
Claim 16 (see claim 14 of the patent);
Claim 17 (see claim 15 of the patent);
Claim 18 (see claim 16 of the patent);
Claim 19 (see claim 17 of the patent);
Claim 20 (see claim 18 of the patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the element of claims 1-20 are to be found in claims 1-18 of the patent. The differences between claims 1-20 of the application and claims 1-18 of the patent are that independent claims 1 and 4 of the patent each further recites “the portable fitness monitoring device providing preliminary audio coaching prior to commencement of the athletic activity in a first tone of audio feedback; and the portable fitness monitoring device providing coaching feedback during the athletic activity in a second tone of audio feedback that differs from the first tone,” whereas the independent claims 1 and 5 of the application fail to disclose these features, and instead discloses these features in dependent claims 4 and 13, respectively. Therefore, the claims of the patent include more elements and are more specific than the claims In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-20 are anticipated by claims 1-18 of the patent, they are not patentably distinct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-3, 5-6, 8, 10-12, 14-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,837,827 (Lee et al., hereinafter “Lee”).
Regarding claim 1, Lee discloses a method for providing audible output to a user during an athletic activity using a portable fitness monitoring device (motivational audio messages are sent to the user via an audio component of an exercise device during a training session - Col 8:21-47), comprising the steps of: 
the portable fitness monitoring device receiving user input comprising selecting a tone indicating a desired style of audio feedback (user can select from a plurality of personalities, each inherently having a tone, to provide audio feedback - Col 8:21-47); 

the portable fitness monitoring device selecting an audio feedback file package based on the user input (each user-selectable personality can be interpreted as being a part of an audio feedback file package - Col 8:44-47), and processing the selected audio feedback file package to provide audible output to the user during the athletic activity, wherein the processing comprises generating an audio feedback phrase based on an association between the data array and an index source (audio feedback phrases such as “increase your speed by five percent” or “you are fifty feet behind schedule” can be processed during a training session, and such phrases are based on an association between an array of motivational phrases, the particular time, place or interval of the training session, and the selected personality - Col 8:21-47).
Regarding claim 2, Lee teaches the method of claim 1, and further discloses wherein the selected audio feedback file package comprises a first audio feedback file and a second audio feedback file associated through the index source (plurality of personalities with different styles of audio phrases can each be interpreted as different audio feedback files - Col 8:44-47), and wherein generating the audio feedback phrase is based on the association of the first and second audio feedback files through the index source and the data array (audio feedback phrases such as “increase your speed by five percent” or “you are fifty feet behind schedule” can be processed during a training session, and such phrases are based on an association between an array of motivational phrases, the particular time, place or interval of the training session, and the selected personality - Col 8:21-47).
Regarding claim 3, Lee teaches the method of claim 1, and further discloses wherein the selected audio feedback file package comprises a first audio feedback file including an audio feedback phrase in a first tone, and a second audio feedback file including the same audio 
Regarding claim 5, Lee discloses a method for providing audible output to a user during an athletic activity using a portable fitness monitoring device (motivational audio messages are sent to the user via an audio component of an exercise device during a training session - Col 8:21-47), comprising the steps of: 
the portable fitness monitoring device receiving user input indicating a desired type of audio feedback (the plurality of different motivational phrases each personality has can be interpreted as part of a data array); and 
the portable fitness monitoring device selecting an audio feedback file package based on the user input (each user-selectable personality can be interpreted as being a part of an audio feedback file package - Col 8:44-47), and processing the selected audio feedback file package to provide audible output to the user during the athletic activity, wherein the processing comprises generating an audio feedback phrase (audio feedback phrases such as “increase your speed by five percent” or “you are fifty feet behind schedule” can be processed during a training session - Col 8:21-47).
Regarding claim 6, Lee teaches the method of claim 5, and further discloses wherein the type of audio feedback comprises a tone selected from one of supportive, calming, energizing, and stern tone (the different personalities can have different tones, i.e., male vs. female, passive vs. active, and less aggressive vs. more aggressive - Col 8:44-47).
Regarding claim 8, Lee teaches the method of claim 6, and further discloses wherein generating the audio feedback phrase varies in response to the type of audio feedback tone desired (the different personalities would have varying audio feedback phrases based on the tone, i.e., male vs. female, passive vs. active, and less aggressive vs. more aggressive - Col 8:44-47).

Regarding claim 11, Lee teaches the method of claim 10, and further discloses the portable fitness monitoring device selecting an audio feedback file within the audio feedback file package based on an index source and the data array (device motivates the user via audio messages based on the personality of the virtual coach and the types of motivational phrases available for the specific personality - Col 8:21-47).
Regarding claim 12, Lee teaches the method of claim 5, and further discloses wherein processing the selected audio feedback file package occurs in response to detecting a performance parameter of the user during the athletic activity (audio messages can be prompted based on the user’s progress in the training session, such as when the user is “fifty feet behind schedule” - Col 8:21-47).
Regarding claim 14, Lee teaches the method of claim 5, and further discloses wherein the selected audio feedback file package comprises a first audio feedback file and a second audio feedback file associated through the index source (plurality of personalities with different styles of audio phrases can each be interpreted as different audio feedback files - Col 8:44-47), and wherein generating the audio feedback phrase is based on the association of the first and second audio feedback files through the index source and the data array (audio feedback phrases such as “increase your speed by five percent” or “you are fifty feet behind schedule” can be processed during a training session, and such phrases are based on an association between an array of motivational phrases, the particular time, place or interval of the training session, and the selected personality - Col 8:21-47).

Regarding claim 16, Lee teaches the method of claim 5, and further discloses wherein the selected audio feedback file package comprises a first audio feedback file including an audio feedback phrase in a first tone, and a second audio feedback file including the same audio feedback phrase in a second tone that differs from the first tone (the different personalities can have different tones, i.e., male vs. female, passive vs. active, and less aggressive vs. more aggressive - Col 8:44-47).
Regarding claim 18, Lee teaches the method of claim 5, and further discloses the portable fitness monitoring device providing a query to the user (user communicates performance goal information to the processor 60 via the input portion 52 of the user interface 50 - Col 8:6-8); and the portable fitness monitoring device initiating a workout routine based on the user's response to the query (device 10 initiates a training session when the user presses a start button 56 after inputting performance goal information - Col 8:6-20).
Regarding claim 19, Lee teaches the method of claim 5, and further discloses wherein the audible output is a predetermined output at a predetermined time (device may communicate with the user constantly or only at particular times - Col 8:39-41).
Regarding claim 20, Lee teaches the method of claim 5, and further discloses wherein the audible output is provided to the user based on a trigger point during the athletic activity (device may communicate with the user at particular times, places, or intervals, which can be interpreted as trigger points - Col 8:39-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4, 7, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of US 7,951,046 (Barber, Jr., hereinafter “Barber”).
Regarding claims 4, 7, and 13, Lee teaches the method of claim 1, 6, and 5, respectively, and further discloses the portable fitness monitoring device providing coaching feedback during the athletic activity in a second tone of audio feedback that differs from a first tone (a different personality with a different tone can be selected to provide motivational messages during a training activity - Col 8:21-47).

Barber teaches a portable fitness monitoring device providing preliminary audio coaching prior to commencement of the athletic activity (audio and video playback device 35 emits a motivational audio message upon receiving the user selection, prior to a first one of the associated time periods, and to being a first one of the desired exercise regimens, which are all prior to commencement of an athletic activity - Col 7:36-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee’s method with the audio coaching prior to commencement of the athletic activity as taught by Barber in order to motivate and guide a user to start a desired exercise regimen. 

Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of US 2009/0048070 (Vincent et al., hereinafter “Vincent”).
Regarding claim 9, Lee teaches the method of claim 5, but does not explicitly disclose wherein the type of audio feedback comprises one of a celebrity voice and a fictional character voice.
Vincent teaches customizing a virtual trainer to have a voice of famous people such as sports stars or famous actors (para 0288).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee with the virtual trainer being a famous voice as taught by Vincent in order to provide a more motivating voice to the user during an exercise session.
	Regarding claim 17, Lee teaches the method of claim 5, but does not explicitly disclose the portable fitness monitoring device receiving a user input from the user to toggle between an off mode such that no audio feedback is provided, a free mode such that audio Attorney Docket No.: 2483.0840007- 45 -feedback is not 
Vincent teaches receiving a user input from the user to toggle between an off mode such that no audio feedback is provided, a free mode such that audio Attorney Docket No.: 2483.0840007- 45 -feedback is not automatically provided to the individual, and a coaching mode such that audio performance feedback is automatically provided to the user (user can select when audio feedback is provided to a user, for example, between songs, at every milestone, and no feedback - para 0289; in an embodiment, a user can receive feedback at any time, for example, by tapping the portable electronic processing device a selected number of times, which can be interpreted as the free mode where audio feedback is not automatically provided to the individual - para 0289).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee’s method with the different audio feedback modes as taught by Vincent in order to allow the user more customizability in how feedback is presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784